Per Curiam,
The appellant’s sole assignment of error is that the court below erred in not setting aside the verdict on the ground of excessiveness. In the light of all the testimony that court was of opinion that the damages *132awarded to the plaintiff might have been more. The power of this court, conferred by the Act of 1891, to supervise the amount of a verdict, is, as we have repeatedly held, exceptional and tó be exercised only in very clear cases. The question of the excessiveness of a verdict is always for the court below in the first instance, and, in the case before us, we have not been convinced of any abuse of judicial discretion in refusing to disturb the damages awarded to the plaintiff.
Judgment affirmed.